Citation Nr: 0119753	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration of the left buttock. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for a depressive disorder and pain. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963 and from February 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, a rating in 
excess of 10 percent for residuals of a laceration of the 
left buttock was denied.  Service connection was granted for 
a depressive disorder and pain secondary to residuals of a 
laceration of the left buttock, and a 50 percent disability 
rating was granted effective June 16, 1999.  

The veteran was scheduled in February 2001 for a Board 
hearing in Washington, DC.  In March 2001, he canceled his 
scheduled hearing and withdrew his request for a hearing.  
Therefore, no further development with regard to a hearing is 
necessary. 

In his June 1999 claim, the veteran indicated that pain and 
depression have rendered him totally disabled.  Thus, he has 
raised a claim of TDIU.  Since the veteran's claim for a 
total disability rating based on individual unemployability 
is based solely on the disabilities that are already subject 
to an increased rating claim, the total disability rating 
claim may be considered a component of the appealed increased 
rating claims for residuals of a laceration of the left 
buttock and depressive disorder and pain.  See VAOPGCPRC 6-96 
(Aug. 16, 1996).  Accordingly, the issues are as stated on 
the title page.  

Furthermore, in his June 1999 claim, the veteran may be 
raising a claim of secondary service connection for 
hypertension.  This matter is referred to the RO for 
clarification and any appropriate action. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

At the time of the veteran's initial VA Compensation and 
Pension examination, which was in June 1983, he indicated 
that he could not sit on the area of his left buttock scar 
because of pain.  Examination revealed that the buttock scar 
was nontender and not attached, although the scar was 
somewhat shiny and the skin was atrophic.  He also had a 
flat, smooth, nontender lumbosacral scar, which he attributed 
to the in-service automobile accident that resulted in the 
buttock scar.  The veteran also underwent a psychiatric 
examination and was found to have dysthymic disorder, 
although the examiner did not relate it to the buttock 
injury.  

At the time of a VA examination in 1984 the veteran's 
complaints included chronic pain and depression.  The 
examination report details his buttock pain, along with the 
findings which included a "stocking" decrease in vibration 
and pinprick sensation to the ankles bilaterally.  The only 
diagnosis was status post laceration of the left buttock with 
well healed but tender cicatrix.  Photographs were taken at 
that time and in addition to the buttock scar they depict 
what appears to be a scar in the low back area.  At that time 
the veteran was seeking a compensable rating for the buttock 
injury and argued that he could not stand or sit in one 
position for more than 15 minutes and that he had extensive 
muscle damage to the left buttock.  In May 1985 the Board 
granted a 10 percent rating for residuals of the buttock 
laceration under Diagnostic Code 7804.  


In June 1999, the veteran applied for an increased rating, 
claiming that the buttock injury had caused chronic pain and 
extensive damage and had devastated his life.  Also, he 
reported having to sit in an unusual position which twisted 
his spinal column, thus causing low back pain.  There are two 
statements written by the veteran and submitted on June 16, 
1999, in the file that explain his contentions regarding the 
disability.  

The August 1999 VA psychiatric examination report reveals 
that the veteran complained of chronic pain in his leg, 
buttocks and back.  The examiner noted an impression of the 
depressive disorder, not otherwise specified, which appeared 
to be predominantly related to the veteran's chronic pain 
based on the history he gave.  The two Axis I diagnoses were 
depressive disorder not otherwise specified, and pain 
disorder associated with psychological factors and a general 
medical condition.  No personality disorders were diagnosed.  
A Global Assessment of Functioning (GAF) rating of 50 was 
assigned.  As mentioned above, in the October 1999 rating 
decision, service connection was granted for depressive 
disorder and pain as secondary to the service-connected 
residuals of a laceration of the left buttock, and a 50 
percent disability rating was granted effective June 16, 
1999, under Diagnostic Code 9434 (major depressive disorder).  
However, the veteran can not be compensated for pain under a 
psychiatric code and again by the rating awarded for the 
buttock laceration.  Moreover, when a single disability has 
been diagnosed as both a physical condition and as a mental 
disorder, the rating agency shall evaluate it using the 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  See 38 C.F.R. § 4.126(d) (2000).  

As noted above, the issue of entitlement to a total 
disability rating based on individual unemployability is 
before the Board.  Total disability ratings for compensation 
may be assigned where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is one such disability, 
this disability is rated at 60 


percent, or more, disabling.  Disabilities resulting from a 
common etiology or accident are considered one disability.  
See 38 C.F.R. § 4.16 (2000).  In this case, the residuals of 
the laceration of the left buttock and the secondary 
depressive disorder and pain resulted from a common etiology 
or accident.  He is currently rated 60 percent for those 
disabilities.  Thus, an inability to secure or follow a 
substantially gainful occupation as result of service-
connected disabilities must be addressed.  

With regard to the residuals of the laceration of the left 
buttock, the veteran's primary complaint is pain.  It is 
unclear whether his pain is consistent with the demonstrated 
pathology.   

Since the veteran also is claiming a total disability rating 
based on individual unemployability, any Social Security 
Administration disability records are relevant to that issue 
and need to be obtained.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 




3.  The RO should clarify whether service 
connection for a pain disorder was granted 
in the October 1999 rating decision.  If 
service connection was not granted for a 
pain disorder, the veteran should be 
informed of that determination and must be 
notified of the need to file a notice of 
disagreement if he disagrees.  

4.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for his buttock/low back and 
psychiatric disorders since 1980.  After 
obtaining appropriate authorization, the 
RO should obtain any medical records not 
currently on file.  In any event, the RO 
should obtain all relevant records from 
the Denver, Colorado, VA Medical Center.  
If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

5.  The RO should ask the veteran to 
provide information as to where and when 
he filed claims for Social Security 
disability benefits, the disabilities 
that he claimed prevented him from 
working, and the outcome of his claims.  
The RO should then try to obtain any 
medical records from Social Security and 
a copy of any decision reached in his 
case.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

6.  The veteran should be asked to 
identify or submit evidence that his 
service-connected disabilities have 


interfered with employment, such as 
employment records, income information, 
or statements from medical care 
providers, former employers and/or 
coworkers.  If the veteran identifies 
such evidence, the RO should try to 
obtain it for him.  If any attempts to 
obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 
2000.

7.  Thereafter, the veteran should then 
be afforded a comprehensive VA 
examination by a board consisting of an 
orthopedist and a neurologist, if 
available, to determine the current 
manifestations and severity of the 
residuals of the laceration of the left 
buttock.  The veteran should be advised 
of the importance of appearing for a 
rating examination and of the potential 
consequences of failing to report for an 
examination.  See 38 C.F.R. § 3.655.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner(s), the review of which should 
be acknowledged in the examination 
report.  It the veteran is examined by 
two examiners both must review the claims 
folder.  Any indicated studies should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiners.  

The orthopedic examiner should note 
whether there is underlying muscle damage 
due to the left buttock laceration and, 
if so, identify the muscle group(s) and 
comment on the degree of muscle damage 
and how such damage would affect the 
veteran's functioning.  The examiner(s) 
should identify any disorders in the low 
back and lower extremities, and indicate 
whether any such disorder is related to 
the laceration in the left buttock.  If 
symptoms are claimed in a stocking 
distribution, the examiner(s) should 
state whether such a distribution is 
consistent with organic pathology.  The 
examiner(s) should also render an opinion 
on whether the veteran's complaints of 
pain in the low back, left buttock and 
left leg are consistent with/related to 
the laceration of the left buttock and 
whether they are in proportion to the 
demonstrated pathology.  If the 
examiner(s) determine that the complaints 
of pain appear to be in excess of the 
injury or are related to a nonservice-
connected disability, the examiners 
should identify that disability.  

The examiner(s) also should be asked to 
express an opinion regarding the 
veteran's employability.  After reading 
this entire remand and considering all 
relevant evidence in the claims file (and 
not just subjective complaints/history), 
the examiner(s) should address the 
following: With consideration of only the 
veteran's service-connected disabilities 
and without consideration of his age and 
any nonservice-connected disabilities, is 
he capable of engaging in some type of 
substantially gainful employment.  The 
opinion should be supported by reference 
to medical findings in addition to the 
veteran's own assessment of his ability 
to work.

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder. 


8.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the current extent and manifestations of 
depressive disorder and any service-
related pain disorder.  The examination 
should be performed by a board-certified 
psychiatrist, if available.  The claims 
folder, including completed report(s) of 
the above-mentioned orthopedic and 
neurologic examinations, and a separate 
copy of this remand should be made 
available to the examiner, the review of 
which should acknowledged in the 
examination report.  Any indicated tests 
and studies, including psychological 
studies (if determined necessary by the 
psychiatrist), should be conducted.  The 
report of examination should reflect all 
diagnoses.

The examiner should give a detailed 
account of all psychiatric symptoms and 
manifestations and specify which are 
associated with the depressive disorder, 
which are associated with any service-
related pain disorder, and which are 
attributable to some other psychiatric 
disorder if present.  If possible the 
examiner should report a GAF score based 
only on any depressive disorder and then 
the GAF based on any depressive disorder 
along with any pain disorder.  The 
examiner must also comment on the extent 
to which any depressive disorder affects 
the veteran's occupational and social 
functioning and then how any depressive 
disorder in combination with any service 
related pain disorder, if found, affects 
veteran's occupational and social 
functioning.   

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

9.  The RO should then review the 
examination reports.  If any is not 
responsive to the Board's instructions, it 
should be amended by the examiner so that 
the case will not have to be remanded 
again.

10.  Thereafter, the RO should 
readjudicate the claims.  In so doing care 
must be taken not to rate the veteran's 
claimed pain twice -i.e., as part of the 
buttock disability and then as an element 
of his psychiatric condition.  
Consideration should also be given to 
whether the veteran has any orthopedic or 
neurological disability as a residual of 
the laceration of the left buttock and 
whether either service-connected 
disability warrants an increase on an 
extraschedular basis under 38 C.F.R. 
§§ 3.321.  The RO also should adjudicate 
the issue of TDIU.  If any benefit sought 
on appeal remains denied, the veteran and 
the representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


